Title: From George Washington to Robert Dinwiddie, 3 June 1754
From: Washington, George
To: Dinwiddie, Robert



Honble Sir
From our Camp &ca June the 3d 1754

The Half King with abt 25 Familys contg near 80 Person’s including

women and children arriv’d here last night. He has given me some acct of the Twigtwee’s, Wyendotts and several other Nations of Indians which I have transmitted to your Honour by an express as you enquird circumstancially in your last and I was then unable to give any acct at all of them.
The French early in the Spring sent a Speech to the Wyendotts, Twigtwees, and their Allies and desird them to take up the Hatchet and Marh to Ohio and their cut of the Inhabitants with all the English thereon this the big Kettle acquainted the Half King with and at the same time assur’d him with their good Intentions of assisting the 6 Nations and their Brother’s the English agt the French and that they only waited to see us begin[.] I have inclosd the Speech of the Chiefs to which was added another from the Warriors informing that they were busy in Councilling with the Chippoways, Ottoways &ca and striving to bring all into the same mind with themselves, they desire the 6 Nations, Virginian’s & Pensylvanians not to doubt but that they shall accomplish their designs in this and when they do will send word thereof.
Monacatoocha was sent by the Half King abt 5 Nights ago to the Logs Town with 4 French Scalps two of which was to be sent to the Wyendotts &ca and the other two to the 6 Nations telling them that the French had trickd them out of their Lands for which with their Brother’s the English who joyn’d hand in hand they had let them feel the wait of their Hatchet which was but trifling yet as it only lodgd on 30 for that they intd with their Brothers to drive the French beyond the Lakes Monacatoocha has order’s to draw all the Indians from Ohio and then repair to our Camp.
I proposd to the Half King sending their Women and Children into the Inhabitants, for as they must be supported by us it may be done at a less expence there than here beside this, there may another good attend it, their Children may imbibe the principles of Love and friendship in a stronger degree which if taken when young is generally more firm & lasting—He told me he would consider of it and give answer when Monacatoocha arrived I hope this will be agreeable to your Honour who I wrote to before on this head, witht receivg an answer—we find it very difficult procureing Provisions for them as they equally

witht our own men, which is unavoidable withot turning them a drift intirely.
Montour would be of singular use to me here at this present, in conversing with the Indians for I have no Person’s that I can put any dependance in: I make use of all the influence I can to engage them warmly on our side, and flatter myself that I am not unsuccessful, but for want of a better acquaintance with their Customs I am often at a loss how to behave and should be reliev’d from many anxious fear’s of offendg them if Montour was here to assist me and as he is in the governmts employt I hope your Honr will think with me his Servics cannot be apply’d to so gt advantage as here upon this occasion.
There was 3 French Deserters met a few days (one an Englishman) at Loyal henning going to Virga by one Crawford a Man of Veracity who was assur’d by them that there was two Mastr Trader’s confind in Irons at the Fort when Sieur De Jumonville was Detach’d and at the same time that he departed for this another Party of 50 was sent down Ohio to kill or take Prisoner’s all the English they’d meet with, They also assure us that Jumonvilles Party was all chosen Men fixd upon for this Enterprise they likewise confirm the report the Prisoner’s gave, that 1100 Men were now in the Fort and Reinforcts expected.
If the whole Detacht of the French behave with no more Risolution than this chosen Party did I flatter myself we shall have no gt trouble in driving them to the ⟨D⟩—Montreal[.] Tho’ I took 40 Men under my Comd when I marchd out yet the darkness of the Night was so great that by wandering a Little from the Main body 7 were lost—and but 33 ingag’d[.] There was also but 7 Indians with Arms two of which were Boys one Dinwiddie Yr Honrs Godson—who behavd well in action[.] There were 5, or 6 other Indian, who servd to knock the poor unhappy wounded in the head and beriev’d them of their Scalps—So that we had but 40 Men with which we killd and took 32 or 3 Men besides those who may have escap’d—one we have certain acct did.
We have just finish’d a small palisadod Fort in which with my small Number’s I shall not fear the attack of 500 Men.
There is three seperate strings of Wampum which the Half King has desird me to send[.] One is from the Wyendott Chiefs, to confirm what they said another from the Warriors to confirm

theirs and the other (white) is from Monachatoocha and since writing the above there has arriv’d two Indians from Moskingam who inform that the Wyendotts &ca are ready to strike so soon as they hear the 6 Nation’s and English have. I am Yr Honr most Obt & most Hble Ser⟨vt.⟩

Go: Washington

